

For Immediate Release
 

Press Contacts:   Charles W. Fritz   Peter Moore NeoMedia Technologies, Inc. 
 Walek & Associates +1 (239) 337-3434   212.590.0533 cfritz@neom.com
 pmoore@walek.com

 


NeoMedia Technologies Announces 12snap Sale


Ft. Myers, Fla., April 4, 2007 -- NeoMedia Technologies, Inc., a global leader
in mobile enterprise and marketing technology, announced today it has sold
12snap AG, a wholly-owned division of NeoMedia Mobile, to the company’s
management and Bernd M. Michael, a former shareholder, at a total purchase price
of just under $5 million.


Under the agreement, the buyer will pay $1.1 million in cash at closing with
another $500,000 in escrow to be paid within 90 days. Additionally, $2 million
in seller’s top-off costs will be waived. Also, the new owners will provide
NeoMedia with 10 percent of 12snap’s total stock, a $750,000 value; a share
giveback by the new owners of 7.5 million NeoMedia shares valued at
approximately $382,000 and $200,000 worth of free services by 12snap.


As part of an ongoing cooperation agreement, 12snap will remain a preferred
partner of NeoMedia, enjoy most favored prices and continue to develop the
qode/lavasphere technology for the company. 12snap’s current supervisory board
members will deliver their resignations.


“This sales agreement is central to NeoMedia’s current strategy of selling its
non-core divisions, in order to place its focus solely on its qode and Gavitec
AG divisions,” said Chas Fritz, chairman and interim CEO of NeoMedia.


Michael Birkel, the CEO of 12snap, commented, “We are very excited about this
development. The new agreement with NeoMedia helps us to strengthen and invest
into our client service, new working tools and our geographic expansion in the
years to come.”

 
About NeoMedia Technologies, Inc.
NeoMedia Technologies, Inc. (www.neom.com), is a global leader in mobile
enterprise and marketing technology, bridging the physical and electronic world
with innovative direct-to-mobile-Web technology solutions. NeoMedia’s flagship
qode service links the world’s leading companies to the wireless, electronic
world. NeoMedia is headquartered in Fort Myers, Fla., with an office in Aachen,
Germany.


 
 

--------------------------------------------------------------------------------

 

